Title: To Thomas Jefferson from John Barnes, 2 September 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     sir 
                     
                     George Town 2d Sepr. 1805.
                  
                  No advice or Appearance of Mr Madisons dft. on me, or that of the President,—but daily expected.—Note of the 3d July payable 1/4 for $2000—the Notice came 2 days earlier than had been Noticed in my Memorm. fortunately the very day (in time) for paymt.—when that and the $1600 at B of C. Messrs. J & H. for $253.33 &c. are Accomplished—Mr LeMaire shall be furnished wth. the residue.
                  My wine Brandy Spermc. & tallow Candles Box Soap & loaf sugar are already arrived—that my wants—(exclusive of remittances) are but few—I am therefore not wholly determined proceeding on my intended Journey to Philada.   the very extra expences & fatigue—will do away—all my little profits—which scarsely defray my house rent—my present Years estimate (notwithstandg my frugality) leaves me a Dr to Stock $300—and upwards exclusive of some trifling bad debts, which ever will be the Case in this line of business—   the Custom of this place is so divided and the succession of New Stores—continually increasing they are not supportable—on their own basis—
                  The Rev’ Mr Pryces $4. as well Mr Corkles paper will be attended to whether I proceed—on my Journey, or not.
                  Mr LéMaire have already put up—in a Neat Box 6 pots portable Soup—if it should be forwarded to Monticello or remain here the President will please inform me. 
                  I am sir, most Respectfully your Obedt. & very hum servt.
                  
                     John Barnes. 
                     
                  
               